Citation Nr: 1212052	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-21 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for urinary frequency, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to September 1956 and from May 1959 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  This case was remanded by the Board in May 2011 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

Unfortunately, additional development is once again required prior to the disposition of the Veteran's claim of entitlement to service connection for urinary frequency.

In May 2011, the Board remanded the claim on appeal so that the Veteran could be provided with a VA examination to determine the nature and etiology of any genitourinary disability found.  The examiner was specifically asked to address whether it was at least as likely as not (50 percent probability or greater) that any genitourinary disability, to include urinary frequency, was related to the Veteran's service-connected lumbar spine disability.  The Veteran was provided with a VA examination in July 2011.  However, the etiological opinion provided was contradictory.  The opinion reads, in its entirety, as follows:

The condition/disability provide an opinion whether it is at least as likely as not that ahy [sic] urinary disability, to include urinary frequency is less likely as not (less than 50/50 probability) caused by or a result of lumbar spine disability[.]

Rationale for opinion given:  Based on review of [claims] file, medical records the lumbar spine disability preceded the urinary frequency disability.

There are two deficiencies with that opinion.  First, it is not clear whether the examiner rendered a positive or negative etiological opinion.  The wording of that sentence does not provide an etiological opinion that the Board is capable of interpreting.  Second, the RO interpreted the etiological opinion as being negative.  As the Veteran's representative accurately noted in a March 2012 written brief, if that interpretation is correct the stated rationale is "most interesting."  The Veteran's representative noted that it was their understanding that causes precede effects, and thus a conclusion that the Veteran's lumbar spine disability preceded his urinary frequency disability actively supports, rather than refutes, a finding of an etiological relationship between the two.  The Board has similar difficulty understanding the rationale provided and finds that it needs clarification.  Accordingly, the Board finds that the July 2011 VA genitourinary examination is inadequate.

If VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the RO did not to provide the Veteran with a complete VA examination, with opinion, as required by the May 2011 Board remand.  Compliance with a remand is not discretionary, and if a remand request is not satisfied, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1. Schedule the Veteran for a VA examination to ascertain the existence and etiology of any genitourinary disability found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether the Veteran has a genitourinary disability, to include increased urinary frequency, which is at least as likely as not (50 percent or greater probability) related to the Veteran's service-connected lumbar spine disability.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any genitourinary disability found, to include increased urinary frequency, has been aggravated by the Veteran's service-connected lumbar spine disability.  If any genitourinary disability found is attributable to factors unrelated to the Veteran's lumbar spine disability, the examiner should specifically so state.  A complete rationale for the opinion must be provided.

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



